Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gacanich et al (US 6325306) hereinafter Gacanich in view of Griesedieck, III et al (US 4988045) hereinafter Griesedieck.
Regarding claim 1, Gacanich shows a pulverizer system (10, Figure 1) including a pulverizer (Figure 1) which comprises:
a top, and a variable rate feed conveyor (72) feeding an inlet at the top (12); 
a bottom (Figure 1);
a drum located between the top to the bottom (Figure 1, a housing houses a rotor 20);
a rotating shaft (42, Figure 1) extending vertically within the drum between the top and bottom, the rotating shaft having radially extending arms (26, 28, 260 in Figures 1 and 3) and creating flow currents within the pulverizer thereby reducing the size of product input at the inlet so as to produce a size reduced material that is discharged at the bottom (see an exit port 32 in Figure 1 and Abstract recites “a size reduction apparatus”). 
Gacanich shows a motor (34) coupled to the rotating shaft (since the claim has not been provided any coupling feature to appreciate the “coupled” and Applicant’s Figure 1, the motor 28 appears to be coupled to the rotation shaft 46 via a belt, Gacanich’s Figure 1, the motor 34 is coupled the rotating shaft 52 via sheaves 36, 38 and a belt 40 and meets this limitation).
Gacanich shows a processor program (Figure 12, a block diagram of a feedback control system) for 
directing the speed of the shaft based at least partially on input of at least one sensor (Col. 11, lines 62-67 cont. Col. 12, lines 1-14 “a commercially available overload sensing breaker to protect against damage to the motor …the detector causes the apparatus to stop or slow” and Figure 12 shows a sensor below the motor Ammeter box”),
 directing the speed of the conveyor based on an amperage of the motor (Figure 12 shows a control loop of the conveyor feed rate and the motor amperage meter and Col. 10, lines 1-11 “for monitoring the motor amperage and providing a control signal back to input conveyor …to lower or raise the article input rate” and Col. 11, lines 62-67 cont. Col. 12, lines 1-14).
Gacanich does shows that a sensor is for detecting strain on the motor (Col. 11, lines 62-67 cont. Col. 12, lines 1-14) and the detection of the wrapping of material includes sensing an increase of amperage of the motor (see the discussion above) while sensing no increase in at least one of the product input at the inlet and the size reduced material at the outlet (as this limitation is written, there is “no increasing” signal or sense to the product input at the inlet). In Gacanich’s specification (as originally filed, emphasis added) states below:
(Col. 11, lines 62-67 cont. Col. 12, lines 1-14 recites that “…digital feedback control system may be connected between the drive system power consumption (such as electric motor amperage) and the inlet conveyance feedrate … to continuous loading of the article into the apparatus… desired to insure that the apparatus is not overloaded during operation, startup, and shutdown, to prevent damage to the electrical and mechanical components…and the detector causes the apparatus to stop or slow”. It appears that there is no signal or sense to request increasing the product input at the inlet”), and
(Col. 10, lines 1-11 recites that “… the article density increases to a certain point in the apparatus, the motor has to increase its power output to continue the rotation of the center shaft... Then, the feedrate of the conveyor, or other automated system is adjusted accordingly to lower, or raise, the article input rate”, which meets this limitation because at a certain point, the article density is increased and the current motor is increased while sensing “lower” or “no increase” in the product input at the inlet).
 However, Gacinich fails to the reversing rotation of the shaft.
Griesedieck shows a vertical crusher system (Figures 1-3) comprising a controller (47, Col. 3, line 25 and Figure 2) for controlling a motor of the crusher (43, Col. 3, lines 21-36) including a vertical shaft (35) and arms (25, 27, 29, Figure 2) and at least one sensor (a motion sensor 45, Col. 2, lines 35-45 and Col. 3, lines 16-36) for detecting jam occurs (Col. 3, lines 18-20, “when a solid bar or the like enters the crushing area, it will most likely jam the rotor unless the bar is small enough”), wherein the controller controls the motor to slow, stop, and then reverse (Col 3, lines 21-26).  
Please note that the Applicant’s sensor does not directly detect the wrapping of material around at least one of the arms and the shaft. See Applicant’s specification, Para. 46, “…sensing at least one of an increase in amperage required by the motor 28, slowing down of the shaft and increased vibration such as may be sensed by sensor 46…” and Figure 1, the sensor 46 is outside the drum and on the shaft. Therefore, the sensor (45) of Griesedieck meets this limitation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the pulverizer system of Gacanich to have a processor (controller) with a motion sensor for controlling a motor of the crusher to slow, stop, and then reverse, as taught by Griesedieck, in order to allow the crusher to slow, stop, and then reverse for loosening up and clearing up material being jammed (Col. 3, lines 16-36 and Col. 3, lines 56-61).   
In doing so, the processor of the modified device of Gacanich directs the speed of the shaft based at least partially on input of the sensors (45 of Griesedieck), the processor is configured for:
slowing and stopping the rotation of the shaft and for subsequently temporarily reversing rotation of the shaft upon detection by the at least one sensor (the sensor 45 of Griesedieck) of a wrapping of material around at least one of the arms and the shaft (Col. 3, lines 21-27 of Griesedieck) and 
temporarily reducing the speed of the conveyor upon detection of one of the slowing and the stopping of the shaft (Col. 10, lines 1-11 of Gacanich “for monitoring the motor amperage and providing a control signal back to input conveyor …to lower or raise the article input rate” and see the discussion the block diagram of the feedback control system in Figure 12 above and see the controller that automatically controls both the apparatus and the conveyance feed rate as disclosed in Col. 11, lines 62-67 cont. Col 12, lines 1-14).
Regarding claim 2, the modified device of Gacanich shows that the motor comprises a variable speed motor driving the shaft which receives direction from the processor (for an example, normal speed, slow to stop or zero speed, and reversed rotation speed. See the discussion in claim 1 above).
Regarding claim 19-20, the modified device of Gacanich shows all of the limitations as stated above in claims 1-2 including the controller (processor) that is configured for temporary reversing rotation of the shaft upon detection of wrapping of material (material jammed) around at least one of the shaft and the arms (26, 28, Figure 6 of Gacanich).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gacanich in view of Griesedieck and further in view of Hahn et al (US 2002/0117564) hereinafter Hahn.
Regarding claim 3, the modified device of Gacanich shows all of the limitations as stated above except that the motor has a variable frequency drive.
Hahn shows a pulverizer (disintegration, Figures 1-5) comprising: a motor (22) having a variable frequency drive control (32) for driving speed of a rotor shaft (28) to be continuously varied between about 600-5000 revolutions per minute (Para. 47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the motor of Gacanich to have a variable frequency drive control, as taught by Hahn, in order to allow the system to control the speed of the pulverizer for efficient milling. This gives the operator a choice between running high speed or low speed based on the products to be milled.
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive for the following reason:
With regards to “the detection of the wrapping of material includes sensing an increase of amperage of the motor while sensing no increase in at least one of the product input at the inlet and the size reduced material at the outlet” as set forth in the remarks, page 6-7, see the discussion in claim 1 above.
With regards to “Griesedieck discloses that a jam in a pulverizer may be detected by a motion sensor (45) monitoring the speed of a pinion shaft (41) which couples the rotor shaft (35) to the motor (43), but does not disclose that the detection of the jam could be based on any other parameter such as an increase of lack of increase of input or output at the inlet and outlet”, it is not persuasive because the base reference, Gacanich already discloses the detection of the jam by measuring the current of the motor, however, the purpose of this modification that Examiner is making is to have Griesedieck’s process with a motion sensor for controlling a motor to slow, stop, and reverse for loosening up and clearing up material being jammed (Col. 3, lines 16-36 and Col. 3, lines 56-61).   
With regards to the reference Hahn, it is not persuasive because the base reference, Gacanich already discloses all of the limitations as stated above except a variable frequency drive of the motor, however, Hahn shows an analogous art having a variable frequency drive control (32) of a motor (22) for given the operator a choice to operate the apparatus between high speed or low speed based on the products to be milled. 
Moreover, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To expedite prosecution in the event the applicant has any questions or proposed claim amendments to discuss the applicant is invited to contact the examiner at the telephone number listed below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724
5/13/2021